DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 7, substitute “an other side” with --another side-- before “of the gate.”
Claim 1, line 13, substitute “an other side” with --another side-- before “of the conductive channel.”
Claim 7, line 7, substitute “an other side” with --another side-- before “of the gate.”
Claim 7, line 13, substitute “an other side” with --another side-- before “of the conductive channel.”
Claim 8, line 1, substitute “claim 1” with --claim 7-- (changing dependency).
Claim 15, lines 7-8, substitute “an other side” with --another side-- before “of the gate.”
Claim 15, line 13, substitute “an other side” with --another side-- before “of the conductive channel.”
Claims 2-6, 9-14 and 16-20 variously depends from claim 1, 7, 8 or 15, so they are objected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20130022450; machine translation; hereinafter “Kim”).
Kim discloses [Re claims 1, 7, 8 and 10 (claim 1 is same as claims 7, 8 and 10 combined)] a metal oxide thin film transistor, including: a substrate 112; a gate 114, disposed on the substrate (see paragraph 35; see fig. 3); a first insulating layer 116 (see paragraph 36), disposed on the gate 114 and the substrate 112 (see fig. 3), wherein the first insulating layer is provided with a first through hole 140a penetrating the substrate (see paragraph 40; see fig. 3) and a second through hole 140b penetrating the 
Kim discloses [Re claims 2 and 9] wherein the first source portion (top portion) and the first drain portion (top portion) are insulated from each other (separated from each other; see fig. 3).
Kim discloses [Re claims 3 and 11] wherein the second insulating portion (portion covering the gate 114) includes a first sub insulating portion disposed on the gate 114 (top portion; see fig. 3), a second sub insulating portion disposed at the one side of the gate 114 (left sidewall portion; see fig. 3) and a third sub insulating portion disposed at the other side of the gate 114 (right sidewall portion; see fig. 3); the first sub insulating portion, the second sub insulating portion and the third sub insulating portion are integrally formed (see fig. 3).
Kim discloses [Re claim 15] a manufacturing method of a metal oxide thin film transistor, including steps of: forming a gate 114 on a substrate 112 (see paragraph 35; see fig. 4a); depositing a first insulating layer 116 (see paragraph 36) on the gate 114 and the substrate 112 (see fig. 4a), and patterning the first insulating layer is provided with a first through hole 140a penetrating the substrate (see paragraph 40; see fig. 4b) and a second through hole 140b penetrating the substrate (see paragraph 40; see fig. 
Kim discloses [Re claim 17] wherein the source 120 includes a first source portion, a second source portion and a third source portion (see fig. 4c), and the first source portion is disposed on the conductive channel 118 (top portion disposed on the channel 118; see fig. 4c), and the second source portion is disposed on the first insulating layer 116 (middle portion disposed on the insulating layer 116; see fig. 4c), and the third source portion covers the first through hole 140a (bottom portion covering the first through hole 140a; see fig. 4c); the drain 122 includes a first drain portion, a second drain portion and a third drain portion (see fig. 4c), and the first drain portion is disposed on the conductive channel 118 (top portion disposed on the channel 118; see fig. 4c), and the second drain portion is disposed on the first insulating layer 116 (middle portion disposed on the insulating layer 116; see fig. 4c), and the third drain portion 
Kim discloses [Re claim 18] wherein the first source portion (top portion) and the first drain portion (top portion) are insulated from each other (separated from each other; see fig. 4c).
Kim discloses [Re claim 19] wherein the first insulating layer 116 includes a first insulating portion, a second insulating portion and a third insulating portion (see fig. 4b); the second insulating portion is disposed between the first through hole 140a and the second through hole 140b (a portion covering the gate 114; see fig. 4b), and the first insulating portion is disposed at one side of the first through hole 140a remote from the gate 114 (left side portion; see fig. 4b), and the third insulating portion is disposed at one side of the second through hole 140b remote from the gate 114 (right side portion; see fig. 4b).
Kim discloses [Re claim 20] wherein the second insulating portion (portion covering the gate 114) includes a first sub insulating portion disposed on the gate 114 (top portion; see fig. 4b), a second sub insulating portion disposed at the one side of the gate 114 (left sidewall portion; see fig. 4b) and a third sub insulating portion disposed at the other side of the gate 114 (right sidewall portion; see fig. 4b); the first sub insulating portion, the second sub insulating portion and the third sub insulating portion are integrally formed (see fig. 4b).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
[Re claims 4, 12 and 16] Kim fails to disclose explicitly wherein a distance between the first through hole and the gate is less than 1 µm, and a distance between the second through hole and the gate is less than 1 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain distance between a through hole and a gate because it would have been to obtain a desired length for an electrode and a substrate connection for a thin film transistor.

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamazaki et la. (US Pub. 2010/0244029; hereinafter “Yamazaki”).
Kim discloses [Re claims 5 and 13] wherein the metal oxide thin film transistor further includes a second insulating layer 124 (see paragraph 43); the second insulating layer 124 is disposed on the source 120, the drain 122, the conductive channel 118 and the first insulating layer 116 (see fig. 3).
Kim fails to disclose explicitly wherein the metal oxide thin film transistor further includes a light shielding metal; and the light shielding metal layer is disposed on the second insulating layer; and [Re claims 6 and 14] wherein the light shielding metal is disposed opposite to the conductive channel.
However, Yamazaki discloses a thin film transistor comprising a protective insulating layer 17 (page 8, paragraph 108), and then a patterned conductive layer 19 is formed on the protective layer (page 8, paragraph 111; see figs. 1A-1C).  A metal material, such as Al, Ti, Mo, Cr, etc., can be used as the conductive layer, and the conductive layer has a light-blocking property (page 8, paragraph 112).  And the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a light-shielding metal, as taught by Yamazaki, because it would have been to block light to an oxide semiconductor layer (Yamazaki, page 8, paragraph 112).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. 2018/0083049 disclose a thin film transistor structure comprising a gate, an oxide semiconductor layer, a source/drain electrode, and a light-shielding metal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        April 28, 2021